Citation Nr: 1107095	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  02-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for heart disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1977.  
The records does not reflect that the Veteran served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  In the September 2001 rating decision the RO, 
in pertinent part, denied service connection for a heart 
condition.  

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Houston, Texas RO.  

In November 2006, the Veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  

In April 2007 and December 2009, the Board remanded the claim on 
appeal for further development.  

In the December 2009 remand, the Board noted that the Veteran had 
raised a claim for service connection for a vascular condition of 
the left leg which had not been adjudicated.  This matter was 
referred to the RO for appropriate action.  There is no 
indication that this claim has yet been adjudicated.  The issue 
of service connection for a vascular condition of the left 
leg has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
matter, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the claims file reflects that further action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing to 
insure compliance."  Id.  

In the December 2009 remand, the Board remanded the claim on 
appeal to afford the Veteran a VA cardiovascular examination to 
determine the etiology of any cardiovascular disease.  In the 
remand, the Board noted that, in a July 2009 VA examination 
report, the examiner opined that the 1969 report of cardiac 
enlargement was probably insignificant because the Veteran did 
not have any history of hypertension; however, post-service 
treatment records include findings of hypertension.  In this 
regard, a December 2004 record of VA cardiology treatment 
reflects that the Veteran had hypertension, hyperlipidemia, COPD, 
and smoked tobacco, and complained of chest pain for several 
months.  August 2006 and May 2008 records of VA cardiology 
treatment note that one of the Veteran's cardiac risk factors was 
hypertension.  The assessment following treatment in May 2008 
included hypertension, above target of 125/75, no medication this 
morning.  In the body of the remand, the Board indicated that the 
examiner should address these post-service findings of 
hypertension.  While the need to address the post-service 
findings of hypertension was not specifically included in the 
numbered paragraphs of the December 2009 remand, the examiner was 
asked to comment on the findings noted in the July 2009 VA heart 
disease examination (which, included the finding that the 1969 
report of cardiac enlargement was probably insignificant because 
the Veteran did not have any history of hypertension).  

The Veteran was afforded a VA examination in May 2010.  In 
discussing the Veteran's cardiac history, the examiner indicated 
that there was no history of hypertension.  This finding is, as 
discussed above, contrary to the evidence of record.  Blood 
pressure on VA examination in May 2010 was 126/78.  The diagnosis 
was coronary artery disease, status post cardiac stent on three 
occasions.  The examiner opined that the findings of the December 
1969 chest X-ray represented a normal variant for the Veteran, 
and that this had remained stable for over 40 years without 
evidence of significant change.  

Because the May 2010 VA examiner did not address the post-service 
findings of hypertension, the claims file should be returned to 
him to obtain a supplemental opinion which considers and 
addresses these findings.  The AMC/RO should arrange for the 
Veteran to undergo VA examination only if the physician who 
conducted the May 2010 VA examination is not available, or the 
designated physician is unable to provide the requested opinion 
without examining the Veteran.

In addition, the record reflects that there are outstanding 
treatment records which are potentially pertinent to the claim on 
appeal.  The May 2010 VA examination was conducted at the Frank 
M. Tejada Outpatient Clinic (OPC).  The VA examination report 
notes that a February 2010 ECG was normal.  This examination 
report also includes laboratory testing results from the San 
Antonio Division of the South Texas Healthcare System dated in 
April 2010.  In discussing the pertinent evidence of record, the 
physician noted that the Veteran was seen by cardiology on August 
10, 2009, January 4, 2010, and March 18, 2010.  However, the most 
recent records of VA treatment currently associated with the 
claims file are dated in May 2008.  In correspondence dated in 
January 2010, the Veteran reported that all of his treatment 
since 2008 had been at VA.  

The foregoing indicates that there are more recent records of VA 
treatment which are potentially pertinent to the appeal.  As any 
records of VA treatment since May 2008 are potentially pertinent 
to the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  
 
In addition, the record reflects that the Veteran was previously 
represented by the Missouri Veterans Commission, as reflected in 
a June 2000 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  In correspondence 
received in March 2010, the Veteran indicated that he was not 
being represented by the Missouri Veterans Commission, as he had 
not lived there for seven years.  The Board accepts this 
statement as a revocation of the Missouri Veterans Commission's 
power of attorney.  See 38 C.F.R. § 14.631(f)(1) (2010).  On 
remand, the Veteran should be afforded the opportunity to appoint 
a new representative, if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and provide him the opportunity to appoint a 
new representative, if he so desires.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for heart disease since May 
2008.  Of particular interest are records of 
treatment from the South Texas Veterans 
Health Care System, to include the Frank M. 
Tejada OPC.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the May 2010 
VA examination, if available, for a 
supplemental medical opinion.  The claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

Considering and addressing the post-service 
findings of hypertension, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that any current heart condition 
had its onset in or was aggravated by the 
Veteran's active duty service.  The 
examiner should comment on the opinion of 
the July 2009 VA examiner, that the 1969 
report of cardiac enlargement was probably 
insignificant, since the Veteran did not 
have any history of hypertension, which was 
the usual cause of heart enlargement.  
Adequate reasons and bases are to be 
provided in support of any opinion 
rendered.  

If further examination of the Veteran is 
deemed necessary, the AMC/RO should arrange 
for the appellant to undergo VA examination 
to obtain the above-noted opinion.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and a notation to the effect that 
review of the claims file took place should 
be included in the report of the physician.  
The examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



